The Honorable Wayne Matthews Prosecuting Attorney Eleventh Judicial District P.O. Box 8051 Jefferson County Courthouse Pine Bluff, Arkansas  71611
Dear Mr. Matthews:
This is in response to your request for an opinion on whether the county judge, with or without the approval of the quorum court, has the authority to lease county lands to private enterprise?
Please note that I have attached a copy of Opinion No. 88-369
which I believe satisfactorily answers your question.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.